DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa (US2009/0049914).
Regarding claim 1, Hasegawa discloses an ultrasonic probe.  Hasegawa shows an ultrasonic probe (see abstract; fig. 1A) comprising: a case (see 3 in fig. 1A and 2; par. [0027]; a partition wall that is disposed in the case (see 3a in fig. 1 and 2); a scanning mechanism configured to mechanically scan a transducer unit transmitting and receiving ultrasonic waves (see par. [0020], [0025], [0027], [0028]; fig. 1 and 2), in a medium chamber that is formed between the case (see par. [0020], [0027]; fig. 1 and 2) and an inner surface of the partition wall (see par. [0020], [0027]; fig. 1 and 2); and a pair of diaphragms (see 15 in fig. 2) that is provided on both sides of the transducer unit in a mechanical scanning direction in the medium chamber (see both elements 15 which are placed both side of the transducer unit), that has a form protruding from the inner surface of the partition wall to a living body side of a living body that is an object of an ultrasonic diagnosis (fig. 2 shows that the diaphragms 15 has a form protruding from the inner surface of partition 3a to a living body side of a living body that is an object of an ultrasonic diagnosis, the examiner note a user holding the probe in different direction would read on the claim 1 limitation as if the transducer is held by the user while the transducer is facing toward the user then the diaphragms 15 would be protruding from the inner surface of partition 3a to a living body side of a living body that is an object of an ultrasonic diagnosis ), and that is configured to adjust internal pressure of the medium chamber (see par. [0035]-[0037]).
Regarding claim 2, Regarding the limitations “...an atmospheric pressure chamber is formed between the case and an outer surface of the partition wall, and an inside of each of the diaphragms communicates with the atmospheric pressure chamber" is directed to the intended use of the invention.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  As stated above, Hasegawa teaches the partition with outer surface (see 3a in fig 2) and plurality of diaphragms (see 15 in fig. 2),  therefore, as taught, the combined invention disclosed by Hasegawa et al. is capable of performing the functions as set forth by applicant.  Also, see MPEP 2114.

Regarding claim 3, Hasegawa shows wherein the scanning mechanism swings the transducer unit around a rotation central axis orthogonal to a probe central axis (see par. [0020]; fig. 1 and 2), and each of the diaphragms is a hollow member (see 15 in fig. 2, the elements 15 are hollow inside) including a pair of longitudinal side surfaces extending in a longitudinal direction parallel to the rotation central axis (see fig. 2) and a pair of lateral side surfaces provided between the two longitudinal side surfaces (see fig. 2).
Regarding claim 5, Hasegawa shows wherein the pair of the diaphragms are provided on both sides of the transducer unit in the mechanical scanning direction (fig. 2 shows that the diaphragms 15 are on both side of the transducer unit), so that a condition that the pair of the diaphragms does not come into contact with the transducer unit is satisfied even when the transducer unit to be mechanically scanned is the closest to the pair of the diaphragms (see fig. 2).

Regarding claim 6, Hasegawa shows wherein each of the diaphragms includes: a pedestal attached to the partition wall (see par. [0031], [0032], [0033], [0037]); and a hollow film attached to the pedestal (see par. [0031], [0032], [0033], [0037]) and elastically deformed (see par. [0030], [0032]), and a vent passage that communicates within an inside of the diaphragm (see fig. 2) and a space outside the partition wall is formed for each of the diaphragms (see fig. 2).
Regarding claim 7, Hasegawa shows wherein an attachment structure is provided across the diaphragm (see 14 in fig. 2) and the partition wall for each of the diaphragms (see 14 in fig. 2), each attachment structure includes: a protruding portion formed on one of the pedestal and the partition wall (fig. 2 shows a protruding portion); and a hole portion formed in another of the pedestal and the partition wall (see par. [0031], [0032], [0033], [0037]; fig. 2), and into which the protruding portion is inserted (see fig. 2), and the vent passage is formed so as to penetrate each attachment structure (see par. [0031], [0032], [0033], [0037]).
Regarding claim 8, Hasegawa shows wherein the protruding portion is formed on the pedestal (see 14 in fig. 2), a through hole is formed along a central axis of the protruding portion (fig. 2 shows a hole through element 3a which communicates with element 15), and the hole portion is an attachment hole which is formed in the partition wall and into which the protruding portion is inserted (see fig. 2).
Regarding claim 9, Hasegawa shows wherein each of the diaphragms, the hollow film includes an attachment end portion that covers a side peripheral surface of the pedestal (see par. [0031], [0032], [0033], [0037]), and each of the diaphragms includes a band that suppresses the attachment end portion form an outside of the attachment end portion to the side peripheral surface of the pedestal (see par. [0031], [0032], [0033], [0037]; fig. 2). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US2009/0049914), in view of NAKA (US 2013/0207517).
Regarding claim 4, Hasegawa discloses the invention substantially as described in the 103 rejection above, but fails to explicitly state that an end portion of the living body side is each of the diaphragms has a rounded dome shape when viewed from the longitudinal direction. 
NAKA discloses an ultrasonic transducer.  NAKA teaches an end portion of the diaphragm having a rounded dome shape when viewed from longitudinal direction (see fig. 2b and see 14 and 15 in fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effecting filing date of the claimed invention, to have modified the diaphragms of Hasegawa to have the end portion having a rounded dome shape when viewed from longitudinal direction, as taught by NAKA, to provide larger internal space of the diaphragm. 

Response to Arguments
The previous objection to claim 6 has been withdrawn in view of Applicant’s amendment to claim 6. 
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive.   
In response to Applicant’s arguments in middle of page 5 to middle of page 8, with respect to prior art rejection of claim 1, the examiner respectfully disagrees. The examined maintains that prior art Hasegawa does disclose all the claim limitation set forth in claim 1, particularly the claim limitation of a pair of diaphragms that is provided on both sides of the transducer unit in a mechanical scanning direction the medium chamber, that has a form protruding from the inner surface of the partition wall to a living body side of a living body that is an object of an ultrasonic diagnosis.  The examiner maintains that Hasegawa does show a pair of diaphragms (see 15 in fig. 2) that is provided on both sides of the transducer unit in a mechanical scanning direction in the medium chamber (fig. 2 shows that the ultrasonic transducer element 2 is in the medium chamber filled with medium “L” and the chamber medium is in between the case and the inner surface of the partition wall).  Furthermore in fig. 2, Hasegawa shows that the pair of diaphragms 15 are placed on both sides of the transducer element 2 in the mechanical scanning.  The examiner notes that the claim does not require that the pair of diaphragms are placed at the edge or parallel/along the mechanical scanning direction of the ultrasound elements.  
Furthermore, Hasegawa shows that the diaphragms has a form protruding from the inner surface of the partition wall to a living body side of a living body that is an object of an ultrasonic diagnosis (fig. 2 shows that the diaphragms 15 has a form protruding from the inner surface of partition 3a to a living body side of a living body that is an object of an ultrasonic diagnosis, the examiner note a user holding the probe in different direction would read on the claim 1 limitation as if the transducer is held by the user while the transducer is facing toward the user then the diaphragms 15 would be protruding from the inner surface of partition 3a to a living body side of a living body that is an object of an ultrasonic diagnosis ).  The examiner advises the Applicant to amend the claim 1 to explicitly limit that the pair of diaphragms are facing the same direction as the ultrasound transducer transmission/reception direction.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hwang et al. (US 2015/0051494) disclose an ultrasonic diagnostic apparatus. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/             Primary Examiner, Art Unit 3793